DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 8, 14, 15, 18, and 20 were amended and claim 4 was canceled in the response filed on 4/25/2022. Claims 1-3 and 5-20 are currently pending.  The Office acknowledges the Applicant’s election of the species of organic acid as formic acid and of the species of extractant as a combination of an organic amine extractant, an organic phosphorus extractant, and a diluent.  See p. 6 of the response filed on 4/25/2022. This species appears to read on claims 1-3, 5, 6, 8-12, 14, 15, 19, and 20.  Claims 7, 13, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.  Claims 1-3, 5, 6, 8-12, 14, 15, 19, and 20 are currently pending and under examination.
It is noted that the Applicant has encouraged the Examiner to broaden the search to include non-elected species if claims directed to the elected species have been indicated as allowable, however, the Applicant has limited independent claim 1 to the elected species.  Therefore, an expansion of the search is not proper.  If the elected species is found to be allowable, and the withdrawn claims rejoined, then they would all be rejected under 35 USC 112(b) for lacking antecedent basis to claim 1.  The Applicant should cancel the elected species from claim 1 if they wish to have the search expanded.
Priority

    PNG
    media_image1.png
    149
    1047
    media_image1.png
    Greyscale
(filing receipt dated 1/21/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it appears to contain more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 9, 10, and 12 are objected to because of the following informalities: 
 In line 3 of claim 9, the phrase –organic acid in—should be inserted after the word “adsorbing”.
In line 4 of claim 10¸ the phrase –organic acid in—should be inserted after the word “wherein”.
In line 7 of claim 10, the word “an” should be deleted and replaced by –the—because claim 1 already recites the organic acid solution with a concentration higher than 70 wt% in lines 6-10.
Claim 12 is objected to because it is missing a period at the end of the claim.  See MPEP 608.01(m).
 Appropriate correction is required.
In claim 6, the Examiner suggests inserting the word –organic—before the word “amine” in line 2 in the interests of consistency throughout the claims.
In claim 8, the Examiner suggests amending line 2 to recite –formic acid and the extractant for the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% is the same as the--.  This change is suggested to provide better antecedent basis with claim 1.  In the interests of compact prosecution, this change is also suggested in claim 7 should the claim become eligible for rejoinder.
In claim 10, the Examiner suggests deleting the phrase “at a volume ratio of (1-5):1 are mixed” in lines 7-8 and replacing it with the following: --are mixed at a volume ratio of 1-5:1--.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected for a few reasons.  First, the preamble recites that the claimed invention is directed toward a method for linkage recovery of an organic acid from an aqueous organic acid solution.  The claim then recites:
i) a first organic acid solution with a concentration lower than 20 wt% (line 3);
ii) a second organic acid solution with a concentration higher than 70 wt% (lines 6-7); 
iii) a third organic acid solution with a concentration ranging from 20 wt% to 70 wt% (line 8) which is extracted and concentrated to provide
iv) a fourth organic acid solution with a concentration higher than 70 wt% (line 9). 
None of the solutions recited as being aqueous, therefore it is unclear which of the four organic acid solutions is required to be the aqueous stream of the preamble.
	The second issue is that it is unclear if the organic acid solution with a concentration higher than 70 wt% in lines 6-7 of claim 1 (solution number ii) above) is the same organic acid solution with a concentration higher than 70 wt% in lines 8-10 (solution number iv) above).  
Based on the examples in the specification as filed, it appears as if all of the organic acid solutions i)-iv) are aqueous solutions, wherein organic acid solutions ii) and iv) are both intended to refer to the same stream. See p. 9-16.  Regarding the identity of the organic acid solutions, in particular see Table 1 on p. 9, Table 4 on p. 12, Table 5 on p. 12-13, and the first Table 6 on p. 13.  These Tables recite that the low concentration (less than 20 wt%) organic acid solution and the high concentration organic acid solution (greater than 70 wt%) are both aqueous.  Additionally, see examples 16-20 on p. 10, lines 7-11 of the specification, which recite that the high-concentration aqueous organic acid solution is obtained through extraction and concentration of an aqueous organic acid solution ranging from 20 wt% to 70 wt%.
In order to overcome this rejection, the Examiner suggests inserting the word –aqueous—before every instance of the phrase “organic acid solution” in at least claim 1, but preferably in all of the claims to maintain consistency (ie in claims 2, 3, and 10).  Further, the Examiner suggests deleting lines 6-10 of claim 1 and replacing it with the following or something similar: 

--providing an aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% and extracting and concentrating the solution to provide an aqueous organic acid solution with a concentration higher than 70 wt%; and

subjecting the extract phase and the aqueous organic acid solution with a concentration higher than 70 wt% to azeotropic rectification together to recover the organic acid;--.
	The suggested claim language establishes that the all of the streams are aqueous and that the organic acid solution having a concentration higher than 70 wt% used in the azeotropic rectification is obtained using the steps of current lines 8-10 of claim 1.
	Claim 1 is also rejected because it is unclear if the extractant recited in lines 11-12, namely the combination of the organic amine extractant, the organic phosphorus extractant, and the diluent, is limiting the extractant in i) the countercurrent extraction of the aqueous organic acid solution with a concentration lower than 20 wt% in lines 3-5 and/or ii) the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% in lines 8-9.  Though an extractant is not explicitly recited in the second extraction of lines 8-9, the process inherently requires one.  For example, see claim 8, which explicitly recites that both extractants are the same.  Therefore, it is unclear if the extractant in lines 11-12 only limits the first extractant or both.   This is also an issue in claims 5, 6, 14, and 15, as it is unclear if the extractants being further defined in said claims correspond to both extractants of claim 1, or only the countercurrent extraction extractant.  In the interests of compact prosecution, this issue would also apply to any currently withdrawn claims which might further limit the scope of the extractant.
	It is noted that the “extraction” of the 20-70 wt% aqueous organic acid solution of lines 8-9 of present claim 1 is not interpreted to be limited to the countercurrent extraction of line 4 of present claim 1.  Additionally, the limitation “linkage recovery” in line 1 of the preamble of claim 1 does not appear to provide any further structure to the claimed process.  The term only appears to be directed toward an intended use of the recovered organic acid.  Therefore, if the prior art teaches a process which teaches all the claimed process steps, then the limitation will be considered to be met.  Also see MPEP 2111.02.
	Claim 2 is rejected because it is unclear if the limitation in the parentheses in line 2 is required or exemplary.  This rejection would be obviated by amending the limitation as follows: --1:0.5-5—or –1:0.5 to 1:5--.  See MPEP 2173. The same change should be made in line 3 of claim 10.
	Claim 3 is rejected because it is unclear if the limitation in the parentheses in line 2 is required or exemplary.  This rejection would be obviated by amending the limitation as follows: --1:1-5—or –1:1 to 1:5--.  See MPEP 2173. A similar change should be made in claim 10, line 8, wherein the ratio is reversed to read: --1-5:1—or –1:1 to 5:1--.
Claim 5 recites that the extractant is any one selected from the group consisting of an ester extractant, an organic phosphorus extractant, an organic amine extractant, a ketone extraction, and a combination of at least two selected therefrom.  In the response filed on 4/25/2022, the Applicant amended independent claim 1 to require that the organic acid is formic acid and that the extractant is the combination of an organic amine extractant, an organic phosphorus extractant, and a diluent. Therefore, there is insufficient antecedent basis for the other extractants recited in claim 5.  This rejection would be obviated by deleted the elected species from claim 1. Additionally, if the elected species is deleted from claim 1, the Examiner additionally suggests changing the dependency of claims 14 and 15 to depend from claim 5 in order to obviate any future antecedent basis issues. 
Claims 19 and 20 are rejected because it is unclear if the limitation in the parentheses in line 2 is required or exemplary.  This rejection would be obviated by amending the limitation as follows: --1-10:1—or –1:10 to 1:1--.  See MPEP 2173.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the response filed on 4/25/2022, the Applicant amended independent claim 1 to require that the organic acid is formic acid and that the extractant is a combinaton of an organic amine extractant, an organic phosphorus extractant, and a diluent.  Therefore claim 6 does not further limit claim 1.  Claim 6 is actually broader than claim 1 because the organic amine extractant or the organic phosphorus extract can be used. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
The Examiner suggests deleting the elected species from claim 1 to overcome the rejection.  However, if the Applicant adopts this suggestion, then the Examiner additionally suggests amending claim 6 to recite the following: 
--The method according to claim 5, wherein the organic acid is formic acid, and the extractant is the organic amine extractant and/or the organic phosphorus extractant, and wherein the mixture of the organic acid solution with a concentration lower than 20 wt% and the extractant further comprises a diluent--.  
This change is suggested because without the diluent being explicitly recited in claim 1, there would be a lack of antecedent basis for the limitation in the claim.  Claim 6 should also make clear to recite that the diluent is an additional component of the mixture of the organic acid and the extractant, and not a component of the extractant, because claim 6 depends from claim 5, which requires that the extractant is limited to one of the options recited, which do not include a diluent. Additionally claims 19 and 20 would also share the same issue if the diluent were deleted from claim 1. In the interests of compact prosecution, though claim 18 is not currently being examined, this issue would also apply to said claim if it were to be rejoined.  
Subject Matter free from the Prior Art
	The elected species appears to be free from the prior art.  The closest prior art appears to be the following references: i) CN102344353 (CN ‘353, published on 2/8/2012, of record in the IDS filed on 12/31/2020, wherein a machine generated English language translation is also of record in the PTO-892 dated 2/23/2022); ii) CN106397184 (CN ‘184, published on 2/15/2017, including machine generated English language translation); iii) US5399751 (‘751, published on 3/21/1995); iv) US 4143066 (‘066, published on 3/6/1979); v) US 5173156 (‘156, published on 12/22/1992); vi) US 4735690 (‘690, published on 4/5/1988); vii) US4447643 (‘643, published on 5/8/1984); and viii) US 5409579 (‘579, published on 4/25/1995).
CN ‘353 teaches a method comprising subjecting a low concentration aqueous acetic acid solution (1, less than 55%, which encompasses the instantly claimed range) to counter-current extraction (100) with an acetate extractant (3) to obtain an extract phase (2) and a raffinate phase (4).  CN ‘353 then teaches that the extract phase is mixed with a high concentration aqueous acetic acid solution (5, 80-90%, falling within the claimed range and/or 11, 60-80%, which overlaps with the claimed range) and subjected to azeotropic rectification (200) to recover the acetic acid.  See claims, abstract, and figure and description thereof.   Also see MPEP 2144.05.  CN ‘353 also appears the limitations of claims 5, 7, 8, 11, 12, 13, and 17.
CN ‘184 teaches an analogous method to that of CN ‘353.  See whole document.  A low concentration aqueous acetic acid solution (1, 5-65%, which encompasses the claimed range) is fed to a countercurrent extraction column (T1) with an aromatic hydrocarbon extractant (2) to obtain an extract phase (3) and a raffinate phase (4).  The extract phase is fed to an azeotropic distillation column (T2) along with a high concentration aqueous acetic acid solution (5, 60-90%, which overlaps with the claimed range) and subjected to azeotropic rectification to recover the acetic acid.  See claims, abstract, and figure and discussion thereof.  Also see MPEP 2144.05.  CN ‘184 also appears to teach or render obvious the limitations of claims 2, 3, 8, 11, and 12. 
Neither CN ‘353 nor CN ‘184 teaches or suggests that the high concentration aqueous acetic acid solution is prepared by extracting and concentrating a 20-70 wt% acetic acid solution.  However, as the dilute acetic acid stream in CN ‘353 (less than 55%) and CN ‘184 (5-65 %) overlaps with the range of 20-70 wt%, it would be prima facie obvious for the skilled artisan to obtain the concentrated stream fed to the azeotropic distillation columns by the recited method.  Both CN ‘353 and CN ‘184 teach that it would be predictable. 
CN ‘353 and CN ‘184 also fail to teach purifying dilute solutions of formic acid.  Nor do the references teach the recovery of formic acid or the use of an extract comprising an organic amine extractant, an organic phosphorus extractant, and a diluent.
‘751, directed toward a method for recovery carboxylic acids from aqueous solutions, teaches that formic acid is analogous to acetic acid and that organic phosphorus compounds, including trialkyl phosphine oxides-see claim 14, are known extractants for recovering both acids from aqueous solutions.  See whole document, in particular abstract, claims, and examples.  
‘066, directed toward the separation and recovery of a lower carboxylic acid from water, teaches that the carboxylic acids can be recovered using a variety of organic phosphorus compounds, including trialkyl phosphine oxides and trialkyl phosphates-see claim 14, and that the extractant can further include an organic solvent (diluent) which can form an azeotrope with water.  See whole document, in particular abstract, claims, examples, and col. 4, line 63-col. 7, line 15.
‘156, directed toward dehydration of formic acid by extractive distillation, teaches that cyclohexanone (see claim 16) and isophorone can function as extractive distillation agents. See whole document, in particular abstract, claims, and examples.
‘690, directed toward dehydration of formic acid by extractive distillation, teaches that nitriles, sulfones, amides, ethers, and combinations thereof can function as extractive distillation agents. See whole document, in particular abstract, claims, and examples.
‘643, directed toward a process for recovering oxygenated organic compounds from dilute aqueous solutions employing liquid extraction media, teaches that organic amines can be used as extractants. See whole document, in particular abstract, claims, and examples, including Tables therein.
‘579, directed toward recovering acetic acid (2-20%) from aqueous streams comprising the use of an extraction unit coupled with a series of distillations, teaches that organic primary and secondary amines (see claim 15) can be used as extractants. See whole document, in particular abstract, claims, and col. 2, lines 45-62.
However, none of ‘751, ‘066, ‘156, ‘690, ‘643, nor ‘579 appear to cure the deficiencies of CN ‘353 or CN ‘184 regarding the claimed species.  There does not appear to be a motivation to replace the acetate or aromatic hydrocarbon extractants used in CN ‘353 and CN ‘184 with the claimed combination of extractants to recover formic acid.  Nor is it predictable that substituting the known extractants with the combination claimed, which has significantly different properties than the extractants employed in CN ‘353 and CN ‘184, will produce the same efficient separation in the process of CN ‘353 and CN ‘184.  
As discussed in the Claim Status and 35 USC 112(b) sections above, it is improper to extend the search to other species because independent claim 1 was amended to be limited to the elected species.  However, in the interests of compact prosecution, either CN ‘353 or CN ‘184, will render obvious at least an embodiment of the claimed process of claim 1 wherein acetic acid is extracted with an acetate or aromatic hydrocarbon solvent for the reasons recited above. Additionally, the Examiner has indicated which of the references above teach limitations of the dependent claims. 
Additionally, see the teachings of Zhang (“Adsorptive Separation of Acetic Acid from Dilute Aqueous Solutions: Adsorption Kinetic, Isotherms, and Thermodynamic Studies” J. Chem. Eng. Data 2016, 61, p. 213-219-see whole document) regarding the use of adsorbents to purify/separate dilute acetic acid solutions in claims 9 and 10. The claimed methods are known in the art.  
Further regarding claims 19 and 20, see US3024170 (‘170, published on 3/6/1962).  ‘170 teaches the use of halogenated hydrocarbons as entrainers in azeotropic distillations of aqueous mixtures comprising formic and acetic acid.  ‘066 already teaches that diluents can be present during the extraction, therefore the skilled artisan would be motivated to substitute one known entrainer with another with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622